Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.19   Page 1 of 32




                            United States District Court
                            Eastern District of Michigan
                                 Southern Division


United States of America,

                                             Case No. 20-cr-20382
v.
                                             Honorable Paul D. Borman
D-1 Dennis Williams,
                                             Offenses:
            Defendant.                       Count One: Conspiracy to Embezzle
                                             Union Funds (18 U.S.C. § 371).

                                             Maximum Imprisonment:
                                             Count One:     5 years.

                                             Maximum Fine:
                                             Count One:         $250,000.

                                             Maximum Supervised Release:
                                             Count One:     3 years.



                            Rule 11 Plea Agreement



      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant

Dennis Williams and the government agree as follows:




                                       -1-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.20   Page 2 of 32




I.       Guilty Plea

         A.    Count of Conviction

         Defendant Dennis Williams will enter a plea of guilty to Count One of the

Information.

         Count One of the Information charges conspiracy to embezzle union funds, in

violation of 18 U.S.C. § 371.

                                Elements of the Offense

         The elements of conspiracy to embezzle union funds, as charged in Count

One of the Information, are as follows:

         (1)   Two or more persons conspired to violate the Labor-Management

Reporting and Disclosure Act in violation of 29 U.S.C. § 501(c) to embezzle union

funds.

         (2)   The defendant knowingly and voluntarily joined the conspiracy.

         (3)   A member of the conspiracy did one of the overt acts described in the

Information for the purpose of advancing or helping the conspiracy.

         The elements of a violation of 29 U.S.C. § 501(c), embezzlement of union

funds, are as follows:

         (1) The United Auto Workers union was a labor organization within the

meaning of 29 U.S.C. §§ 402(i) and (j).




                                          -2-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.21    Page 3 of 32




      (2) The defendant was either an officer of the United Auto Workers union or

was directly or indirectly employed by the United Auto Workers union during the

period when the offense occurred.

      (3) The actions of the defendant constituted embezzlement, stealing, or

unlawful and willful abstraction or conversion to his own use or the use of another.

      (4) The assets taken during the offense were moneys, funds, securities,

properties, or other assets of the United Auto Workers union.

      B.     Factual Basis for Guilty Pleas

      The following facts are a sufficient and accurate basis for defendant Dennis

Williams’ guilty plea to Count One:

                     Relevant Organizations and Individuals

      1. The International Union, United Automobile, Aerospace, and Agricultural

Implement Workers of America (referred to herein as “UAW” or as “United Auto

Workers”) was a labor organization engaged in an industry affecting commerce

within the meaning of Sections 402(i) and 402(j) of Title 29, United States Code.

The UAW represented hundreds of thousands of non-managerial employees

employed by automobile manufacturers and other employers at numerous locations

in Michigan and across the United States. The UAW was headquartered in Detroit,

Michigan.




                                        -3-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20       PageID.22    Page 4 of 32




      2. The UAW Region 5 Midwest States Community Action Program (CAP)

Council (“UAW Midwest CAP”), the UAW Midwest CAP’s predecessor entities,

and the UAW Region 5 Southwestern States CAP Council (“UAW Southwest

CAP”) were labor organizations engaged in an industry affecting commerce within

the meaning of Sections 402(i) and 402(j) of Title 29, United States Code.

      3. The UAW Midwest CAP, its predecessor entities, and the UAW Southwest

CAP are some of the UAW’s many Community Action Program Councils funded

through “per-capita” tax payments derived from member dues. CAP councils

existed as labor organizations subordinate to the UAW and were governed by the

UAW Constitution and its bylaws. The UAW Southwest CAP was based in Dallas,

Texas; while the UAW Midwest CAP was located at the UAW Region 5’s

headquarters in Hazelwood, Missouri. UAW Region 5 was an internal subdivision

of the United Auto Workers union.

      4. From at least 2010 through June 2014, Dennis Williams was the

Secretary-Treasurer of the UAW. From June 2014 through June 2018, Dennis

Williams was the President of the UAW. As such, Dennis Williams was an

officer, within the meaning of Sections 402(n) of Title 29, United States Code, and

was responsible for overseeing the operations of this UAW entity and the UAW.




                                        -4-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.23   Page 5 of 32




      5. At the times set forth in the Information, Gary Jones, Edward N. Robinson,

UAW Official C, UAW Official D, UAW Official E, and Vance Pearson served as

either an officer or direct employee of the United Auto Workers.

                    The Conspiracy to Embezzle UAW Funds

      6. From at least in or about 2010 and continuing through in or about

September 2019, both dates being approximate, in the Eastern District of Michigan,

Southern Division, and elsewhere, the defendant, Dennis Williams, Gary Jones,

Edward N. Robinson, Vance Pearson, UAW Official C, Union Official D, and

UAW Official E did unlawfully, knowingly, and willfully combine, conspire,

confederate, and agree with each other and with other individuals, both known and

unknown, to embezzle union funds.

      7. During the course of the conspiracy, while Dennis Williams, Gary Jones,

Edward N. Robinson, Vance Pearson, UAW Official C, Union Official D, and

UAW Official E, were officers of the United Auto Workers or were employed

directly by the United Auto Workers, they did embezzle, steal, and unlawfully and

willfully abstract and convert to their own use moneys, funds, property, and other

assets of the United Auto Workers.

      8. While he was an officer of the UAW between 2013 and 2018, Dennis

Williams accepted housing for himself in Palm Springs, California, housing for his

friends in Palm Springs, California, golf clothing and other related merchandise,

                                        -5-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20           PageID.24   Page 6 of 32




rounds of golf outside of the dates of UAW conferences, and certain meals, liquor,

and cigars provided to him by co-conspirators Gary Jones, UAW Official C, UAW

Official E, Vance Pearson, and Edward N. Robinson. Most of these items were

provided to Dennis Williams before, during, or after conferences put on by UAW

Region 5, and they were all paid for with UAW funds from the UAW headquarters

in Detroit, Michigan, the UAW Southwest CAP, or the UAW Midwest CAP.

Dennis Williams intentionally chose not to determine the origin of the funds used

to pay for the items, despite having suspicions about them.

      9. Although he was aware that the expenditure of UAW funds for certain

entertainment expenses related directly to UAW Region 5 conferences could

constitute the legitimate and lawful expenditure of union funds, Dennis Williams

acknowledges that, in certain cases, he accepted items described above paid for

with UAW funds that were not legitimate business expenses of the UAW. Dennis

Williams recognizes that it was wrong for him to have accepted these items paid

for with UAW funds. In certain instances, Dennis Williams believed that items he

accepted were paid for with “flower fund” money or were legitimate business

expenditures of UAW funds.

      10. As part of the conduct, Gary Jones and Vance Pearson signed and

verified vouchers relating to UAW Region 5 conferences submitted for payment to

UAW headquarters in Detroit, Michigan, which they knew contained false or

                                        -6-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.25    Page 7 of 32




incomplete information in order to conceal the embezzlement of UAW funds

relating to the provision of items to Dennis Williams that were not legitimate union

business expenses, but were for the personal benefit of Dennis Williams, his

friends, and others.

                                      Overt Acts

      In furtherance of the conspiracy, and to effect the objects thereof, the

defendant and his co-conspirators committed and caused to be committed the

following overt acts, among others, in the Eastern District of Michigan, and

elsewhere:

      11. In or about December 2015, Gary Jones ordered cigars from the Gary’s

Sales company located in Parker, Arizona. Gary Jones ordered these cigars for his

own use and for the use of Dennis Williams and others. In 2016, Dennis Williams

accepted a portion of these cigars.

      12. From December 17, 2015 through March 31, 2016, Dennis Williams

accepted a villa in Palm Springs, California, paid for with $17,195 in UAW funds.

Ostensibly, the villa was for the use of Dennis Williams during a week-long,

January 2016 UAW Region 5 conference and other UAW-related meetings.

      13. In January 2016, Gary Jones gave $6,000 in gift certificates for rounds of

golf at the Indian Canyons Golf Resort, in Palm Springs, California, paid for with

UAW funds, to an associate of Dennis Williams for their use outside of the dates of

                                         -7-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.26    Page 8 of 32




any UAW-related conferences. Dennis Williams and the associate used a portion

of those certificates.

      14. From December 1, 2016 through April 1, 2017, Dennis Williams

accepted a villa in Palm Springs, California, paid for with $22,195 in UAW funds.

Ostensibly, the villa was for the use of Dennis Williams during a week-long,

January 2017 UAW Region 5 conference and other UAW-related meetings.

      15. From December 28, 2016 through March 1, 2017, Dennis Williams

accepted a villa in Palm Springs, California, for his friends, paid for with $12,195 in

UAW funds. The villa was for the use of the friends of Dennis Williams who had

no role in any UAW Region 5 conference or other UAW-related meetings.

      16. From December 20, 2017 through March 1, 2018, Dennis Williams

accepted a villa in Palm Springs, California, paid for with $13,945 in UAW funds.

Ostensibly, the villa was for the use of Dennis Williams during a week-long,

January 2018 UAW Region 5 conference and other UAW-related meetings.

II.   Sentencing Guidelines

      A.     Standard of Proof

      The parties agree that the Court will determine all sentencing factors by a

preponderance of the evidence.




                                         -8-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20           PageID.27   Page 9 of 32




       B.    Agreed Guideline Range

       The parties agree on all sentencing factors, which factors are set forth on the

attached sentencing guideline worksheets.

       The parties agree that the defendant’s advisory sentencing guideline range is

18-24 months. If the Court finds:

             1. that defendant’s criminal history category is higher than reflected

                  on the attached worksheets, or

             2. that the offense level should be higher because, after pleading

                  guilty, defendant made any false statement to or withheld

                  information from his probation officer; otherwise demonstrated a

                  lack of acceptance of responsibility for his offenses; or obstructed

                  justice or committed any crime,

and if any such finding results in a higher guideline range higher, the higher

guideline range becomes the agreed advisory sentencing guideline range.

III.   Sentence

       The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing

so must consider the sentencing guideline range.

       A.    Imprisonment

       Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the sentence of

imprisonment in this case may not exceed 24 months.

                                          -9-
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20       PageID.28    Page 10 of 32




      B.     Supervised Release

      A term of supervised release, if imposed, follows the term of imprisonment.

There is no agreement on supervised release. In other words, the Court may impose

any term of supervised release up to the statutory maximum term, which in this case

is not more than three years. The agreement concerning imprisonment described

above in Paragraph 3A does not apply to any term of imprisonment that results

from any later revocation of supervised release.

      C.     Special Assessment

      Defendant will pay a special assessment of $100.

      D.     Fine

      There is no agreement as to fines.

      E.     Restitution

      As to Count One, the Court shall order restitution to every identifiable victim

of the defendant’s offense.

      The defendant agrees that restitution is due and payable immediately after the

judgment is entered and is subject to immediate enforcement, in full, by the United

States. 18 U.S.C. §§ 3612(c) and 3613. If the Court imposes a schedule of

payments, the defendant agrees that the schedule of payments is a schedule of the

minimum payment due, and that the payment schedule does not prohibit or limit the

methods by which the United States may immediately enforce the judgment in full.

                                       - 10 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.29    Page 11 of 32




      The parties agree that Dennis Williams has already paid $56,114 in

restitution to the UAW for costs relating to his use of housing in Palm Springs,

California that was not related to UAW conferences or business.

      G.     Forfeiture

      As part of this Rule 11 plea agreement, pursuant to 18 U.S.C. § 981(a)(1)(C)

and 28 U.S.C. § 2461(c), the defendant agrees to forfeit his interest in any property,

real or personal, constituting or derived from any proceeds traceable to a violation

of 18 U.S.C. § 371 and 29 U.S.C. § 501(c), including the following:

      1) one set of Titleist golf clubs turned over to law enforcement by the

defendant in September 2019; and

      2) golf clothing and other related merchandise seized from the defendant’s

residences in August 2019.

      All of the above-referenced assets, are hereinafter referred to as “Subject

Property.” The defendant acknowledges that he has agreed to forfeit the Subject

Property to the United States under 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461

as direct or indirect proceeds of the defendant’s violations of 18 U.S.C. § 371 and

29 U.S.C. § 501(c) as alleged in Count One of the Information.

      Following entry of this Rule 11 Plea Agreement, the defendant agrees to the

entry of one or more orders of forfeiture of his interests in the Subject Property by




                                        - 11 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.30     Page 12 of 32




stipulation and/or application by the United States at, or any time before, his

sentencing in this case.

      As part of his agreement, the defendant agrees not to contest the forfeiture of

the Subject Property in any forfeiture proceeding. To the extent a third party that

the defendant controls has an interest in any of the Subject Property, the defendant

agrees to abandon those interests and/or to assist in obtaining release(s) of those

interests. The defendant further agrees that he will not assist any third party assert a

claim to any of the Subject Property in any forfeiture proceeding, that he will testify

truthfully in any forfeiture proceeding involving any of the Subject Property, and

that he will take whatever steps are necessary to deliver clear title to each item of

Subject Property to the United States.

      The defendant agrees that the forfeiture of any property consistent with this

agreement shall survive the defendant, notwithstanding any abatement of the

underlying criminal conviction after execution of this agreement.

      In entering into this agreement with respect to forfeiture, the defendant

knowingly, voluntarily, and intelligently waives any challenge to the above-

described forfeiture based upon the Excessive Fines Clause of the Eighth

Amendment to the United States Constitution.

      The defendant also waives the requirements of Federal Rules of Criminal

Procedure 32.2 and 43(a) regarding notice of forfeiture in the charging instrument,

                                         - 12 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20          PageID.31   Page 13 of 32




pronouncement of forfeiture at sentencing, and incorporation of forfeiture in the

judgment and waives any right he may have to request a jury determine the

forfeiture of his interests in the Subject Property under Rule 32.2(b)(5) of the

Federal Rules of Criminal Procedure.

      The defendant acknowledges that he understands that the forfeiture of assets

is part of the sentence that may be imposed in this case and waives his right to

challenge any failure by the court to advise him of this, pursuant to Rule

11(b)(1)(J), or otherwise, at the time his guilty plea is accepted.

      The defendant agrees to unconditionally release and forever discharge the

United States of America, the United States Department of Justice, the FBI, their

agents, officers, employees, past and present, and all other persons, including but

not limited to any individual local law enforcement officers or departments or

agencies assisting in any manner in the events and circumstances giving rise to the

seizures described herein, from any and all actions, causes of action, suits,

proceedings, debts, dues, contracts, judgments, damages, claims, and/or demands

whatsoever in law or equity which the defendant his assigns, agents, officers,

employees, successors, and/or heirs had, now have, or may have in connection with

the seizure and detention of the seized funds.




                                         - 13 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.32    Page 14 of 32




      H.     Preparation of Tax Forms and Calculation and
             Payment of Taxes Due and Owing

      (i) Defendant Dennis Williams agrees that he owes $15,459 in taxes to the

Internal Revenue Service based on the items paid for with UAW funds that he

accepted as described above in the factual basis.

      (ii) Not later than 30 days from entry of his guilty plea, defendant Dennis

Williams will provide the IRS Examination Division with a true and accurate IRS

Form 4549 and a true and accurate IRS Form 870 for the years 2012 through 2018

inclusive by delivering a signed copies of such documents to: IRS-CI Special Agent

Michael Petroske, 985 Michigan Avenue, Room 251, Detroit, Michigan 48226.

      (iii) Defendant Dennis Williams shall further cooperate fully and in good

faith with the Internal Revenue Service in determining his correct tax liability, and

shall make satisfactory arrangements with the Internal Revenue Service for

payment of any unpaid taxes.

      (iv) Defendant Dennis Williams agrees that he will not seek, request or file

any claim for any refunds of any taxes, penalties or interest for the tax years 2012

through 2018, inclusive.

       (v) Nothing in this Agreement shall limit the Internal Revenue Service in

its collection of any taxes due from defendant Dennis Williams.




                                        - 14 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.33    Page 15 of 32




IV.   Use of Withdrawn Guilty Plea

      If the Court allows defendant to withdraw his guilty plea for a “fair and just

reason” pursuant to Fed. R. Crim. P. 11(d)(2)(B), defendant Dennis Williams

waives his rights under Fed. R. Evid. 410, and the government may use his guilty

plea, any statement made under oath at the change-of-plea hearing, and the factual

basis statement in this plea agreement, against him in any proceeding.

V.    Defendant’s Right to Withdraw from this Agreement

      Defendant Dennis Williams may withdraw from this agreement, and may

withdraw his guilty plea, if the Court decides to impose a sentence higher than 24

months. This is the only reason for which defendant may withdraw from this

agreement. The Court shall advise defendant that if he does not withdraw his guilty

plea under this circumstance, the Court may impose a sentence greater than 24

months.

VI.   Appeal Waiver

      Defendant Dennis Williams waives any right he may have to appeal his

conviction on any grounds. If the defendant’s sentence of imprisonment does not

exceed 24 months, the defendant also waives any right he may have to appeal his

sentence, including the fine and amount of restitution imposed, on any grounds.

      Nothing in this waiver bars a timely claim of ineffective assistance of counsel

on appeal or by collateral relief under 28 U.S.C. § 2255.

                                        - 15 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.34    Page 16 of 32




VII. Consequences of Withdrawal of Guilty Plea or Vacation of Conviction

      If the defendant is allowed to withdraw his guilty plea or if any conviction

entered pursuant to this agreement is vacated, the Court shall, on the government’s

request, reinstate any charges that were dismissed as part of this agreement. If

additional charges are filed against defendant within six months after the date the

order vacating defendant’s conviction or allowing his to withdraw his guilty plea

becomes final, which charges relate directly or indirectly to the conduct underlying

the guilty plea or to any conduct reflected in the attached worksheets, defendant

waives his right to challenge the additional charges on the ground that they were not

filed in a timely manner, including any claim that they were filed after the

limitations period expired.

VIII. Parties to Plea Agreement

      Unless otherwise indicated, this agreement does not bind any government

agency except the United States Attorney’s Office for the Eastern District of

Michigan.

IX.   Scope of Plea Agreement

      This agreement, which includes all documents that it explicitly incorporates,

is the complete agreement between the parties. This agreement supersedes all other

promises, representations, understandings and agreements between the parties

concerning the subject matter of this plea agreement that were made at any time

                                        - 16 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.35    Page 17 of 32




before the guilty plea is entered in court. Thus, no oral or written promises made by

the government to defendant or to the attorney for the defendant at any time before

defendant pleads guilty are binding except to the extent they have been explicitly

incorporated into this agreement.

      Notwithstanding the previous paragraph, if defendant has entered into a

written proffer agreement or a written cooperation agreement with the government,

this plea agreement does not supersede or abrogate the terms of any such prior

written agreement.

      This agreement also does not prevent any civil or administrative actions

against defendant, or any forfeiture claim against any property, by the United States

or any other party.

X.    Acceptance of Agreement by Defendant

      This plea offer expires unless it has been received, fully signed, in the Office

of the United States Attorney by 5:00 P.M. on August 29, 2020. The government




                                        - 17 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20          PageID.36    Page 18 of 32




reserves the right to modify or revoke this offer at any time before defendant pleads

guilty.

Matthew Schneider
United States Attorney



David A. Gardey                                  Steven P. Cares
Assistant United States Attorney                 Assistant United States Attorney
Chief, Public Corruption Unit


Date:




                                        - 18 -
Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20   PageID.37   Page 19 of 32
            Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20    PageID.38   Page 20 of 32




    Defendant: Dennis Williams                         Count:      1
    Docket No.: 20-20382                               Statute(s): 18 USC 371 (29 USC 501(c))


                                 WORKSHEET A (Offense Levels)

    Complete one Worksheet A for each count of conviction (taking into account relevant conduct
    and treating each stipulated offense as a separate count of conviction) before applying the
    multiple-count rules in U.S.S.G. ch. 3, pt. D. However, in any case involving multiple counts
    of conviction, if the counts of conviction are all “closely related” to each other within the
    meaning of U.S.S.G. § 3D1.2(d), complete only a single Worksheet A.

    1.      BASE OFFENSE LEVEL AND SPECIFIC OFFENSE CHARACTERISTICS (U.S.S.G. ch. 2)

    Guideline Section                             Description                             Levels




   2B1.1(a)(2)            Embezzlement of union funds by a union officer                      6


   2B1.1(b)(1)            Loss amount > $95,000 but  $150,000                                8











    2.      ADJUSTMENTS (U.S.S.G. ch. 3, pts. A, B, C)


    Guideline Section                             Description                             Levels


    3B1.3                  Abuse of position of trust                                      +2

    3B1.1                  Leader/Organizer                                                +2




                                                A-1

          Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20                PageID.39       Page 21 of 32




    Defendant: Dennis Williams                                Count:      1
    Docket No.: 20-20382                                      Statute(s): 18 USC 371 (29 USC 501(c))

    3.     ADJUSTED OFFENSE LEVEL


    Enter the sum of the offense levels entered in Items 1 and 2. If this Worksheet A does
    not cover every count of conviction (taking into account relevant conduct and treating
    each stipulated offense as a separate count of conviction), complete one or more
                                                                                                 18
    additional Worksheets A and a single Worksheet B.


                                            *********************


    If this is the only Worksheet A, check this box and skip Worksheet B.                                    ✔

    If the defendant has no criminal history, check this box and skip Worksheet C.                           ✔




                                                        A-2

           Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.40    Page 22 of 32




    Defendant:     DennisWilliams                       Count:      1
    Docket No.:    20-20382                             Statute(s): 18 USC 371 (29 USC 501(c))


                               WORKSHEET B (Multiple Counts)

    Instructions (U.S.S.G. ch. 3, pt. D):


    x Group the counts of conviction into distinct Groups of Closely Related Counts. “All counts
      involving substantially the same harm shall be grouped together into a single Group.” (See
      U.S.S.G. § 3D1.2.)


    x Determine the offense level applicable to each Group. (See U.S.S.G. § 3D1.3.)


    x Determine the combined offense level by assigning “units” to each Group as follows (see
      U.S.S.G. § 3D1.4):


       •      assign 1 unit to the Group with the highest offense level,
       •      assign 1 unit to each additional Group that is equally serious as, or 1 to 4 levels less
              serious than, the Group with the highest offense level,
       •      assign ½ unit to each Group that is 5 to 8 levels less serious than the Group with the
              highest offense level,
       •      assign no units to each Group that is 9 or more levels less serious than the Group with
              the highest offense level.


    1. GROUP ONE: COUNT(S)                                                                             
       ADJUSTED OFFENSE LEVEL
                                                                                                unit
    2. GROUP TWO: COUNT(S)                                                                             
       ADJUSTED OFFENSE LEVEL
                                                                                                unit
    3. GROUP THREE: COUNT(S)                                                                           
       ADJUSTED OFFENSE LEVEL
                                                                                                unit
    4. GROUP FOUR: COUNT(S)                                                                            
       ADJUSTED OFFENSE LEVEL
                                                                                                unit


                                                                                                 
    5. TOTAL UNITS                                                                               
                                                                                                 
                                                                                                 units



                                                  B-1

         Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20           PageID.41   Page 23 of 32




    Defendant: Dennis Williams                         Count:      1
    Docket No.: 20-20382                               Statute(s): 18 USC 371 (29 USC 501(c))



    6. INCREASE IN OFFENSE LEVEL
       1 unit      no increase     2 1/2 – 3 units     add 3 levels
       1 1/2 units     add 1 level 3 1/2 – 5 units      add 4 levels
       2 units     add 2 levels    > 5 levels      add 5 levels




    7. ADJUSTED OFFENSE LEVEL OF GROUP
       WITH THE HIGHEST OFFENSE LEVEL


    8. COMBINED ADJUSTED OFFENSE LEVEL


       Enter the sum of the offense levels entered in Items 6 and 7.




                                                 B-2

          Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20       PageID.42    Page 24 of 32




    Defendant: Dennis Williams                         Count:      1
    Docket No.: 20-20382                               Statute(s): 18 USC 371 (29 USC 501(c))


                             WORKSHEET C (Criminal History)

    Date of defendant’s commencement of the instant offense (taking into account relevant conduct
    and stipulated offenses):




    1.    PRIOR SENTENCES

    Prior Sentence of Imprisonment Exceeding 13 Months                                   3 POINTS
                                                                                        
    (U.S.S.G. §§ 4A1.1(a)):                                                             
    Enter 3 points for each prior adult sentence of imprisonment exceeding one          
                                                                                        
    year and one month that either (1) was imposed within 15 years of the               
    defendant's commencement of the instant offenses (taking into account relevant      
                                                                                        
    conduct and stipulated offenses) or (2) resulted in the defendant’s confinement     
                                                                                        
    during any part of that 15-year period. (See U.S.S.G. §§ 4A1.1(a), 4A1.2(d)(1),     
    (e)(1).)                                                                            
    Prior Sentence of Imprisonment of at Least 60 Days                                   2 POINTS
    (U.S.S.G. §§ 4A1.1(b)):                                                             
                                                                                        
    Enter 2 points for each prior sentence of imprisonment of at least 60 days not      
                                                                                        
    counted under U.S.S.G. § 4A1.1(a) that either (1) resulted from an offense          
    committed after the defendant turned 18 and was imposed within 10 years of          
                                                                                        
    the defendant’s commencement of the instant offense (taking into account            
                                                                                        
    relevant conduct and stipulated offenses) (see U.S.S.G. §§ 4A1.1(b),                
    4A1.2(e)(2)) or (2) resulted from an offense committed before the defendant         
                                                                                        
    turned 18 and resulted in the defendant’s confinement during any part of the 5-     
    year period preceding the defendant’s commencement of the instant offense           
                                                                                        
    (see U.S.S.G. §§ 4A1.1(b), 4A1.2(d)(2)(A)).                                         
    Other Prior Sentences                                                                   1 POINT
    (U.S.S.G. §§ 4A1.1(c)):
    Enter 1 point for each prior sentence not counted under U.S.S.G. § 4A1.1(a) or
    (b) that either (1) resulted from an offense committed after the defendant turned
    18 and was imposed within 10 years of the defendant’s commencement of the
    instant offense (taking into account relevant conduct and stipulated offenses)
    (see U.S.S.G. §§ 4A1.1(c), 4A1.2(e)(2)) or (2) resulted from an offense
    committed before the defendant turned 18 and was imposed within 5 years of
    the defendant’s commencement of the instant offense (taking into account
    relevant conduct and stipulated offenses) (see U.S.S.G. §§ 4A1.1(c),
    4A1.2(d)(2)(B)). NOTE: No more than 4 points may be added under this item.


                                                 C-1

          Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.43   Page 25 of 32




    Defendant: Dennis Williams                          Count:      1
    Docket No.: 20-20382                                Statute(s): 18 USC 371 (29 USC 501(c))

         Date of           Status*          Offense             Sentence         Release           Points
        Imposition                                                            Date**        

































    *     If the defendant committed the offense before turning 18, indicate whether he or she was
    sentenced as a juvenile (J) or as an adult (A).
    ** A release date is required in only two situations: (1) when a sentence covered under
    U.S.S.G. § 4A1.1(a) was imposed more than 15 years before the defendant’s commencement of
    the instant offense (taking into account relevant conduct and stipulated offenses) but resulted in
    his or her confinement during any part of that 15-year period; or (2) when a sentence counted
    under U.S.S.G. § 4A1.1(b) was imposed for an offense committed before the defendant turned
    18 but resulted in his or her confinement during any part of the 5-year period preceding his or
    her commencement of the instant offense (taking into account relevant conduct and stipulated
    offenses).




                                                  C-2

         Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.44   Page 26 of 32




    Defendant: Dennis Williams                         Count:      1
    Docket No.: 20-20382                               Statute(s): 18 USC 371 (29 USC 501(c))

    2.   COMMISSION OF INSTANT OFFENSE WHILE UNDER PRIOR SENTENCE
         (U.S.S.G. § 4A1.1(d))
         Enter 2 points if the defendant committed any part of the instant offense
         (taking into account relevant conduct and stipulated offenses) while under any
         criminal justice sentence having a custodial or supervisory component,
         including probation, parole, supervised release, imprisonment, work release,
         and escape status. (See U.S.S.G. §§ 4A1.1(d), 4A1.2(m), (n).) List the type of
         control and identify the sentence from which it resulted.


    3.   PRIOR SENTENCE RESULTING FROM CRIME OF VIOLENCE (U.S.S.G. § 4A1.1(e))


         Enter 1 point for each prior sentence resulting from a conviction for a crime of
         violence that did not receive any points under U.S.S.G. § 4A1.1(a), (b), or (c)
         because such sentence was considered related to another sentence resulting
         from a conviction for a crime of violence. But enter no points where the
         sentences are considered related because the offenses occurred on the same
         occasion. (See U.S.S.G. §§ 4A1.1(e), 4A1.2(p).) Identify the crimes of
         violence and briefly explain why the cases are considered related. NOTE: No
         more than 3 points may be added under this item.


    4.   TOTAL CRIMINAL HISTORY POINTS
                                                                                                 0
         Enter the sum of the criminal history points entered in Items 1-4.



    5. CRIMINAL HISTORY CATEGORY


             Total Criminal History Points                     Criminal History Category
                          0-1                                            I
                          2-3                                            II
                          4-6                                           III
                          7-9                                           IV
                         10-12                                           V                       I
                          13                                           VI




                                                 C-3

         Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20                  PageID.45      Page 27 of 32




    Defendant:     Dennis Williams                            Count:      1
    Docket No.:    20-20382                                   Statute(s): 18 USC 371 (29 USC 501(c))

                                WORKSHEET D (Guideline Range)


    1.   (COMBINED) ADJUSTED OFFENSE LEVEL
         Enter the adjusted offense level entered in Item 3 of Worksheet A or the
         combined adjusted offense level entered in item 8 of Worksheet B.                                   18


    2.   ADJUSTMENT FOR ACCEPTANCE OF RESPONSIBILITY (U.S.S.G. § 3E1.1)
                                                                                                            -3

    3.   TOTAL OFFENSE LEVEL

          Enter the difference between Items 1 and 2.                                                        15

    4.   CRIMINAL HISTORY CATEGORY

          Enter “I” if the defendant has no criminal history. Otherwise, enter the
          criminal history category entered in Item 6 of Worksheet C.                                        I



    5.    CAREER OFFENDER/CRIMINAL LIVELIHOOD/ARMED CAREER
          CRIMINAL/DANGEROUS SEX OFFENDER (U.S.S.G. ch. 4, pt. B)
               a. Total Offense Level: If the career offender provision (U.S.S.G. §
                  4B1.1), the criminal livelihood provision (U.S.S.G. § 4B1.3), the
                  armed career criminal provision (U.S.S.G. § 4B1.4), or the                                 NA
                  dangerous sex offender provision (U.S.S.G. § 4B1.5) results in a
                  total offense level higher than the total offense level entered in Item
                  3, enter the higher offense level total.
               b. Criminal History Category: If the career offender provision
                  (U.S.S.G. § 4B1.1), the armed career criminal provision (U.S.S.G.                          NA
                  § 4B1.4), or the dangerous sex offender provision (U.S.S.G.
                  § 4B1.5) results in a criminal history category higher than the
                  criminal history category entered in Item 4, enter the higher
                  criminal history category.

                                                                                                          
    6.   GUIDELINE RANGE FROM SENTENCING TABLE (U.S.S.G. CH. 5, PT. A)                                    
          Enter the guideline range in the Sentencing Table (see U.S.S.G. ch. 5, pt. A) produced by        18-24
          the total offense level entered in Item 3 or 5.a and the criminal history category entered in   
          Item 4 or 5.b.                                                                                  
                                                                                                          months


                                                        D-1

         Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20     PageID.46    Page 28 of 32




    Defendant: Dennis Williams                       Count:      1
    Docket No.: 20-20382                             Statute(s): 18 USC 371 (29 USC 501(c))





                                                                                         
    7.   STATUTORY RESTRICTIONS ON OR SUPERSESSION OF GUIDELINE RANGE                    
         If the maximum sentence authorized by statute is below, or a minimum            
                                                                                         
         sentence required by statute is above, the guideline range entered in Item 6,   
                                                                                         
         enter either the guideline range as restricted by statute or the sentence       
         required by statute. (See U.S.S.G. § 5G1.1.) If the sentence on any count of    
                                                                                         
         conviction is required by statute to be consecutive to the sentence on any          NA
         other count of conviction, explain why.                                         
                                                                                         
                                                                                         months




                                               D-2

         Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20      PageID.47   Page 29 of 32




    Defendant: Dennis Williams                        Count:      1
    Docket No.: 20-20382                              Statute(s): 18 USC 371 (29 USC 501(c))

                    WORKSHEET E (Authorized Guideline Sentences)


    1. PROBATION
       a. Imposition of a Term of Probation (U.S.S.G. § 5B1.1)
           1. Probation is not authorized by the guidelines (minimum of guideline range  10
               months or statute of conviction is a Class A or a Class B felony). If this box is
               checked, go to Item 2 (Split Sentence).
           2. Probation is authorized by the guidelines (minimum of guideline range = zero
              months).
           3. Probation is authorized by the guidelines, provided the court imposes a condition or
              combination of conditions requiring intermittent confinement, community
              confinement, or home detention satisfying the minimum of the guideline range
              (minimum of guideline range > 0 months but  9 months).
       b. Length of Term of Probation (U.S.S.G. § 5B1.2)
           1. At least 1 year but not more than 5 years (total offense level  6)
           2. No more than 3 years (total offense level < 6).


        c. Conditions of Probation (U.S.S.G. § 5B1.3)


    2. SPLIT SENTENCE (U.S.S.G. § 5C1.1(C)(2), (D)(2))
       a. A split sentence is not authorized (minimum of guideline range = 0 months or  15
          months).
       b. A split sentence is authorized (minimum of guideline range > 0 months but  12
          months). The court may impose a sentence of imprisonment that includes a term of
          supervised release with a condition that substitutes community confinement or home
          detention for imprisonment, provided that at least one-half of the minimum of the
          guideline range is satisfied by imprisonment (if the minimum of the guideline range is
          10 or 12 months), or that at least one month is satisfied by imprisonment (if the
          minimum of the guideline range is 1, 2, 3, 4, 6, 8, or 9 months). The authorized length
          of the term of supervised release is set forth below in Item 4.b.


    3. IMPRISONMENT (U.S.S.G. CH. 5, PT. C)
       A term of imprisonment is authorized by the guidelines if it is within the applicable
       guideline range (entered in Item 6 of Worksheet D). (See U.S.S.G. § 5C1.1.)




                                                E-1

         Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20        PageID.48   Page 30 of 32




    Defendant:    Dennis Williams                      Count:      1
    Docket No.:   20-20382                             Statute(s): 18 USC 371 (29 USC 501(c))

    4.   SUPERVISED RELEASE (U.S.S.G. ch 5., pt. D)


         a. Imposition of a Term of Supervised Release (U.S.S.G. § 5D1.1)
              The court must impose a term of supervised release if it imposes a term of
              imprisonment of more than one year, or if it is required to do so by statute. The court
              may impose a term of supervised release if it imposes a term of imprisonment of one
              year or less.
         b. Length of Term of Supervised Release (U.S.S.G. § 5D1.2)
              1. At least 2 years but not more than 5 years, where the count of conviction is a Class
                 A or a Class B felony, i.e., an offense carrying a maximum term of imprisonment
                  25 years.

             2. At least 1 year but not more than 3 years, where the count of conviction is a Class
                C or a Class D felony, i.e., an offense carrying a maximum term of imprisonment
                 5 years but < 25 years.


             3. 1 year, where the count of conviction is a Class E felony or a Class A
                misdemeanor, i.e., an offense carrying a maximum term of imprisonment > 6
                months but < 5 years.
             4. The statute of conviction requires a minimum term of supervised release of _____
                years.


         c. Conditions of Supervised Release (U.S.S.G. § 5D1.3)


             The court must impose certain conditions of supervised release and may impose other
             conditions of supervised release.


    5.   RESTITUTION (U.S.S.G. § 5E1.1)


           1. The court must order full restitution to the victim(s) of the offense(s) of conviction.
              (See 18 U.S.C. §§ 3556, 3663A, 3664.) The court will determine who the victims
              are and their restitution amounts.


           2. The court must order full restitution to the victim(s) of the offense(s) of conviction.
              (See 18 U.S.C. §§ 3556, 3663A, 3664) The parties agree that full restitution is
              $                      .




                                                 E-2

         Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.49    Page 31 of 32




    Defendant:      DennisWilliams                       Count:      1
    Docket No.:     20-20382                             Statute(s): 18 USC 371 (29 USC 501(c))





              3. The parties agree that the court may order restitution to the victim(s) of the
                offense(s) of conviction in any amount up to and including
                 $                       . (See 18 U.S.C. §§ 3663(a)(3), 3664.)


              4. The parties agree that the court may also order restitution to persons other than the
                 victim(s) of the offense(s) of conviction in any amount up to and including
                 $                       . (See 18 U.S.C. §§ 3663(a)(1)(A), 3663A(a)(3), 3664.)


              5. Restitution is not applicable.




    6. FINE (U.S.S.G. § 5E1.2)




         a.       Fines for Individual Defendants

                  The court must impose a fine unless “the defendant establishes that he [or she] is
                  unable to pay and is not likely to become able to pay any fine.” (See U.S.S.G. §
                  5E1.2(a).) Generally, the fine authorized by the guidelines is limited to the range
                  established in the Fine Table. (See U.S.S.G. § 5E1.2(b).) However, there are
                  exceptions to this general rule. (See U.S.S.G. § 5E1.2(b), (c)(4).)


         b.       Fine Range from Fine Table (U.S.S.G. § 5E1.2(c)(3))


                         Minimum Fine                            Maximum Fine
                         $ 7,500                                 $75,000




                                                   E-3

          Case 2:20-cr-20382-PDB-RSW ECF No. 7 filed 09/30/20         PageID.50     Page 32 of 32




    Defendant: Dennis Williams                          Count:      1
    Docket No.: 20-20382                                Statute(s): 18 USC 371 (29 USC 501(c))



    7. SPECIAL ASSESSMENT(S) (U.S.S.G. § 5E1.3)
       The court must impose a special assessment on every count of conviction. The special
       assessments for individual defendants are:
           $100.00 for every count charging a felony ($400 for a corporation),
           $25.00 for every count charging a Class A misdemeanor ($125 for a corporation),
           $10.00 for every count charging a Class B misdemeanor ($50 for a corporation), and
           $5.00 for every count charging a Class C misdemeanor or an infraction ($25 for a
             corporation).
       The defendant must pay a special assessment or special assessments in the total amount of
       $100          .


    8. FORFEITURE (U.S.S.G. § 5E1.4)


             Assets of the defendant will be                Assets of the defendant will not be
             forfeited.                                     forfeited.


    9. ADDITIONAL APPLICABLE GUIDELINES, POLICY STATEMENTS, AND STATUTES


          List any additional applicable guideline, policy statement, or statute.





    10.   UPWARD OR DOWNWARD DEPARTURE (U.S.S.G. ch. 5, pts. H & K)
          List any applicable aggravating or mitigating circumstance that might support a term of
          imprisonment above or below the applicable guideline range.




                                                                                             (Rev. April 2014)
                                                  E-4
